DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I and Species A-2 in the reply filed on 6/28/33 is acknowledged.  The traversal is on the ground(s) that a search for one group would identify references material to the other groups, and therefore, would not pose an undue burden on the examiner.  
This is not found persuasive because the examiner identified Groups of Inventions lack the same or corresponding technical features for the following reasons:
Groups I, Il and III lack unity of invention because the groups do not share the same or corresponding technical feature.
The technical feature of Group Il, specifically, a controller comprising: a data repository comprising a catalog of the one or more bio-processing units, the one or more process supporting devices, the one or more sensors, one or more process steps, one or more types of bio-processing workflows, or combinations thereof; a processor wirelessly coupled to the bio-processing system, wherein the processor configured to: generate a workflow configuration user interface based on the catalog, wherein the workflow configuration user interface comprises controls configured to aid in customizing an arrangement of one or more of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors; receive customization inputs from the workflow configuration user interface to customize the arrangement of one or more of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors; and create a reconfigurable bio-processing workflow of one or more of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors based on the customization inputs to perform at least one bio-processing operation, is not shared by Group I or Ill.
The examiner notes that claims 1 or 16 does not recite any of or much of the technical features in Group II. Applicant takes the position that claim 1 or claim 16 are patentable as they are presented.
The technical feature of Group III, specifically, generating, by a processor of the bio-processing workflow controller, a workflow configuration user interface based on a catalog of the one or more bio-processing units, the one or more process supporting devices, the one or more sensors, one or more process steps, one or more types of bio- processing workflows, or combinations thereof, wherein the workflow configuration user interface comprises controls configured to aid in customizing an arrangement of one or more of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors; visualizing, by the processor, the workflow configuration user interface on a display unit; receiving, by the processor, customization inputs from the workflow configuration user interface to customize the arrangement of one or more of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors; and creating, by the processor, a reconfigurable bio-processing workflow of one or more of the one or more bio- processing units, the one or more process supporting devices, and the one or more sensors based on the customization inputs to perform at least one bio-processing operation, are not shared by Groups I or Il. 
Therefore, there exits lack of unity priori.
The claimed species clearly recite different technical features that are disclosed different embodiments; and they are not obvious variant. 
Clearly, the Groups of inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another Groups; and/or the groups of inventions are likely to raise different non-prior art issues (101, 112, etc.).
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected s 13-19, there being no allowable generic or linking claim. 

Claim Interpretation
The examiner notes that claims 1-3 and 5-12 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
Claims 1-3 and 5-12, recites several “one or more…” limitations. The examiner notes that the recitation: “or more” means that “more” is optional.
Regarding claim 1, the limitation: “a bio-processing workflow controller wirelessly coupled to at least one of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors” means that the bio-processing workflow controller is wirelessly coupled to (a) the one or more bio-processing units; (b) the one or more process supporting devices; or (c) the one or more sensors.
Regarding claim 3, the term: “disposable” does not inherently impart any specific structural requirement. Anything can be considered disposable. 

Claim Objections
Claim 4 is objected to because of the following informalities:  The status identifier for the claim is incorrect.  Appropriate correction is required.

Information Disclosure Statement
The IDS filed on 8/31/22 includes ISA search report for other PCT applications. Applicant provides no explanations on relevance of these reports to the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without actually claiming process steps, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
A method claim is defined by process steps listed in the body of the claim following a transitional phrase. Claim 20 does not include physical/active steps of performing a method as set forth in the preamble. the steps are critical and essential to the practice of the invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the process supporting device limitation is unclear. The examiner understands that a bio-processing unit inherently performs a bio processing operation(s).
The process supporting device is not defined with any structural elements. It is unclear how the recited process supporting device is capable of supporting anything. It is unclear how the process supporting device is capable of aiding the bio-processing unit in performing the at least one bio-processing operation. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device.
Regarding claim 1, the limitation: “wherein the reconfigurable bio-processing workflow is representative of an arrangement of one or more of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors to perform the at least one bio-processing operation” is unclear. It is unclear what applicant means by the limitation. The claim already recites that the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors arranged such that they are operably coupled. An arrangement does not inherently impart any specific structural arrangement. The specifics of the disclosure are not read into the claims. 
The examiner further notes that the term “workflow” also does not impart any specific planning/procedure; alteration of process/process steps in the bio-processing operation. It is unclear what applicant means by “workflow.”
Claim 6 is unclear. It is unclear how the claim is considered further structurally limiting of claim 1. Claim 1 already recites that: “a bio-processing workflow controller wirelessly coupled to at least one of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors.” That means that at least one the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors inherently comprises a wireless communication unit. Claim 7 also evidences that at least one the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors inherently comprises a wireless communication unit.
Claim 7 recites the limitation "the wireless communication unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is unclear. It is unclear how the claim is considered further structurally limiting of claim 1. Claim 1 already recites that: “a bio-processing workflow controller wirelessly coupled to at least one of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors.” That means that the bio-processing workflow controller inherently capable of transferring data and commands to the at least one the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors. 
Claim 8 is unclear. It is unclear what applicant means by: “a catalog of the one or more bio-processing units, the one or more process supporting devices, the one or more sensors, one or more process steps, one or more types of bio-processing workflows, or combinations thereof.” A catalogue does not inherently impart any specific data. It is also unclear what applicant means by one or more process steps. A process step does not impart any specific operation protocol for the at least one bio-processing operation. Claim 9 is also unclear because it is unclear how the workflow configuration user interface is being generated based on the catalog. What does applicant mean by “based on…?”
Claim 12 is unclear. What does applicant mean by “selectively transmit…?” There is nothing selectable recited in the claim. 
Much of claims 1-3 and 5-12 are worded as applicant’s intended function of the claimed system. The claimed devices are labeled, e.g.: “a workflow controller;” some claims define the actual devices claimed (e.g.: the one or more bio-processing units comprise a bioreactor for cell cultivation, a wave rocker, a cell banking unit, a cell harvesting unit, a chromatography unit, a protein concentration unit, a sterile filtration unit, a virus removal unit, a product holding unit, a buffer preparation unit, a media preparation unit, a buffer holding unit, a media holding unit, or combinations thereof, wherein the one or more process supporting devices comprise a pump, a weighing scale, a flow restriction clamp, a temperature management device, or combinations thereof). However, none of the claims actually defines what the invention is about. The claims merely recite listing of devices with applicant’s simple intended/inherent function of the devices. If it wasn’t for the claiming of structures recites (i.e. if the claims were method claims claiming the simple function of the bio-processing workflow controller), the claims have 101 issues. The process limitations are all about plans and are not integrated into any practical application. 
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
Claim 20 is unclear. A method claim is defined by process steps listed in the body of the claim following a transitional phrase. Claim 20 does not include physical/active steps of performing a method as set forth in the preamble. 
Claim 20 is unclear. It is unclear if the claim is a method or a system claim. It is also unclear what applicant means by: “the bio-processing workflow controller is wirelessly coupled to the bio-processing system.” The bio-processing system is the invention as set forth in the preamble of claim 1. The claim is not much different from a claim claiming a chair comprising a seat; a backrest; a plurality of legs attached to the chair. It is unclear how the claim is further structurally or process wise limiting of claim 1. 
The examiner notes that claim 1 already recites that a bio-processing workflow controller is wirelessly coupled to at least one of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fromherz (US 20040085562) in view of Potyrailo (US 20150137992).
Regarding claim 1-3, 5-12 and 20, Fromherz discloses a bio-processing system, comprising: a bio-processing unit configured to perform at least one bio-processing operation; a process supporting device operatively coupled to the bio-processing unit, wherein the process supporting device is configured to aid the bio-processing unit in performing the at least one bio-processing operation; a sensor/measuring device operatively coupled to at least one of the bio-processing unit and process supporting device ([0022] mixing module and analysis module are bio-processing units, heating unit and transport robot are process supporting device; sensors coupled to the bio-processing units, such as the analysis module, and the process supporting devices, such as heating module and transport robot, are implied by an automated [0006] analytics system: also applies to claims 2, 3 and 5 (claim 3: for mixing in the mixing module, a fluid communication by means of conduit would have to be provided); and a bio-processing workflow controller coupled to at least one of the bio-processing unit, the process supporting device, and the sensor ([0021] the system controller receives capability models from each module which requires data couplings), wherein the bio-processing workflow controller comprises a processor configured to create a reconfigurable bio-processing workflow, and wherein the reconfigurable bio-processing workflow is representative of an arrangement of one or more of the one or more bio-processing units, the one or more process supporting devices, and the one or more sensors to perform the at least one bio-processing operation ([0011]; [0012] and [0023], the controller creates a workflow for the analytics system, i.e. a bio-processing workflow; the workflow is reconfigurable since it is configured according to the capabilities of the modules and the desired work units and performed by a reconfigurable production system);
Claims 8 and 9 are necessarily/inherent by the subject matter of claim 1 since without the data repository of claim 8 the bio-processing workflow controller would not be able to create the workflow at least such a data repository must be set up temporarily when creating the workflow (for instance: [0033] discloses a display, display obviously provides user interface);
[0026] Some examples described herein provide sensors (e.g., radio frequency identification (RFID) and/or other low-resolution (e.g., one-bit sensor) sensor technology) to monitor status/state information of one or more components (e.g., clamp, valve, actuator, switch, lever, etc.) on behalf of a control system for a biomedical or bioprocess unit operation (e.g., UNICORN.TM. sold by GE Healthcare Life Sciences, etc.). One or more sensors can be mounted to and/or included in a component, such as a tube, clamp, valve, actuator, switch, lever, etc.
[0048] In certain examples of the component, the component includes at least one of a clamp, valve, actuator, switch, connector, and lever (e.g., manually operated, automatically operated, etc.). In certain examples of the component, the status indication includes at least one of a position, a level, and an indication of an open or closed state of the component. In certain examples of the component, the control system is to prompt an action based on the transmitted identifier and status indication, the action comprising at least one of an alert, an alarm, a recording, an instruction to change configuration of the component, and a change in operation of the control system.
[0052] In certain examples of the device, the component includes at least one of a clamp, valve, actuator, switch, connector, and lever (e.g., manually operated, automatically operated, etc.). In certain examples of the device, the status indication includes at least one of a position, a level, and an indication of an open or closed state of the component. In certain examples of the device, the control computer is to prompt an action based on the transmitted identifier and status indication, the action comprising at least one of an alert, an alarm, a recording, an instruction to change configuration of the component, and a change in operation of the bioprocessing platform.
[0059] As discussed above, (e.g., an RFID tag/sensor, etc.) can be arranged with respect to a component to determine its position, state, and/or other characteristic. For purposes of illustration only, FIG. 1A shows an example tubing clamp 100 into which an RFID sensor 110 has been integrated and/or otherwise placed to determine position of the clamp 100. Other component(s), such as valve(s), switch(es), actuator(s), lever(s), etc., can similarly be monitored. As illustrated in the example of FIG. 1A, one or more RFID 110 or other low-resolution sensor can be used to monitor the status of the clamp 100 with respect to a tube 120. The sensor 110 gathers a position (e.g., open or closed) of the clamp 100 and transmits the information (e.g., a binary or on/off signal, etc.) to an external computer or control system 130. An output or status indicator, such as an on or off signal or one bit value (0 or 1), can be used to indicate to the control system 130 that the clamp 100 is open or closed. Coupled with an identifier associated with the sensor 110 and an association between the sensor 110 and the clamp 100, the control system 130 is able to tell whether the clamp 100 associated with the sensor 110 is open or closed. Alternatively or in addition to RFID, the sensor 110 can respond to an external input such as an applied force or proximity, temperature, solution conductivity, and/or other stimulus, for example.
Fromherz does not explicitly disclose that the devices are wirelessly coupled. The examiner notes that wireless technology is not applicant’s invention. 
In addition, as evidenced by Potyrailo, a wireless communication used in bioprocessing system was well known in the art. Use of known technique to improve similar device in the same way is obvious. One would have been motivated to reduce effort for physically connecting modules/devices. A person skilled in the art would know that wireless connections reduce the effort for connecting modules since no physical cable rearrangement is required. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798


/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        10/21//22